DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0132451 to Kannan (“Kannan”).
As to claims 1, 8 and 15, Kannan discloses a computer-implemented method, an apparatus and a non-transitory computer storage medium comprising instructions for predictive prompt generation for an interaction between a party and an automated prompt system, the computer-implemented method comprising: receiving metadata associated with the interaction [paragraphs 0072, 0107, Fig. 3A, Fig. 8A]; generating a plurality of interaction probabilities using the metadata as input to a multi- label predictive model for a plurality of prompt information 
As to claims 2, 9 and 16, Kannan discloses wherein: the interaction comprises at least one of an audio call session and chat session [paragraphs 0023, 0025, 0033]; and the automated prompt system comprises at least one of an interactive voice response system and a chatbot system [paragraphs 0023, 0025, 0033].  
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 3-7, 10-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0132451 to Kannan (“Kannan”) in view of U.S. Patent Application Publication No. 2021/0097110 to Asthana et al. (“Asthana”).  
As to claims 3, 10 and 17, Kannan discloses the method of claim 1, the system of claim 8 and the non-transitory storage medium of claim 15 (see rejection of claims 1, 8 and 15). Kannan further discloses the multi-label predictive model [paragraphs 0059, 0061], the metadata comprises one or more sequential input data objects that are provided as inputs to the predictive model [paragraphs 0059-0061, 0072, 0074, 0110] and each sequential input data object of the one or more sequential input data objects is generated based on a recorded answer of the party that is uttered in response to an initial question of one or more initial questions asked by the automated prompt system [paragraphs 0074, 0079, 0114, Figs. 3A-3B, 4A-4B, 8A].  
Kannan does not expressly disclose a recurrent neural network and input data objects that are provided as inputs to the recurrent neural network.   
In the same or similar field of invention, Asthana discloses a recurrent neural network [Asthana paragraph 0027] and input data objects that are provided as inputs to the recurrent neural network [Asthana paragraph 0027, Fig. 3].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kannan to have a recurrent neural network and input data objects that are provided as inputs to the recurrent neural network as taught by Asthana.  The suggestion/motivation would have been to provide a chatbot application for transactions with users, where the application responds to questions from the users, which are Asthana paragraph 0019].  
As to claims 4, 11 and 18, Asthana discloses wherein identifying the plurality of prompt information data objects comprises: extracting, using an extraction model, a plurality of extracted data information objects provided to parties during one or more past interactions [Asthana paragraphs 0025, 0026]; generating, using an embedding model, a vector representation for each extracted information data object of the plurality of extracted information data objects [paragraphs 0024-0026, Figs. 3-4]; identifying, using a clustering model and based on the vector representation for each extracted information data object of the plurality of extracted information data objects, a plurality of extracted information data object classes each comprising a subset of the plurality of extracted information data objects that are similar [Asthana paragraphs 0024-0029, Figs. 3-4]; and identifying the prompt piece of information for each extracted information data object class of the plurality of extracted information data object classes based on the subset of plurality of extracted information data objects found in the extracted information data object class [Asthana paragraphs 0024-0030, also see Figs. 3]. In addition, the same motivation is used as the rejection of claims 3, 10 and 17. 
As to claims 5, 12 and 19, Asthana discloses wherein identifying the prompt extracted data object for each extracted information data object class of the plurality of extracted information data object classes comprises: identifying a highest-frequency extracted information data object in the extracted information data object class; and determining the prompt extracted data object based on the highest-frequency extracted data object [paragraph 0026].  In addition, the same motivation is used as the rejection of claims 3, 10 and 17. 
As to claims 6, 13 and 20, Asthana discloses wherein the multi-label predictive model is trained using historical metadata collected based on the plurality of past interactions [Asthana 
As to claims 7, 14 and 21, Kannan discloses wherein updating the plurality of prompt information data objects comprises: collecting bypass metadata associated with a plurality of bypass interactions, wherein each bypass interaction of the plurality of bypass interactions was conducted without performing the predictive prompt generation [paragraphs 0068, 0082, 0117]; 41AttyDktNo. 054642/546567 extracting, using the extraction model, a plurality of new information data objects that were provided to the parties during the plurality of bypass interactions [paragraphs 0068, 0082, 0117]; LEGAL02/39784225v11identifying a new prompt information data object for the new extracted information data object class; training the multi-label predictive model using the bypass metadata and the new prompt information data object for the new extracted information data object class [paragraphs 0068, 0082, 0117]; and updating the plurality of prompt information data objects based on the new prompt information data object [paragraphs 0068, 0082, 0117]. Further, Asthana discloses feature of generating, using the embedding model, a vector representation for each new information data object of the plurality of new information data objects [paragraphs 0024-0026, 0136 Figs. 3-4]; identifying, using the clustering model and based on the vector representation for each new information data object of the plurality of new information data objects [Asthana paragraphs 0024-0029, 0137 Figs. 3-4], a new extracted information data object class comprising a subset of the plurality of new information data objects that are similar [Asthana paragraphs 0024-0029, 0137, Figs. 3-4]; In addition, the same motivation is used as the rejection of claims 3, 10 and 17.



Conclusion
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 20160275582 to ZUVERINK et al. (Figs. 3-4 and corresponding paragraphs).
U.S. Patent Application Publication No. 20200007474 to Zhang et al. (Figs. 4a-4d and corresponding paragraphs).
U.S. Patent Application Publication No. 20170242886to Jolley et al. (Figs. 5a-5d and corresponding paragraphs).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/ANTIM G SHAH/Primary Examiner, Art Unit 2652